An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA14-486
                       NORTH CAROLINA COURT OF APPEALS

                             Filed:    21 October 2014

JOHN T. ROOKS,
    Plaintiff,

      v.                                       Pender County
                                               No. 12 CVS 142
JUNE R. BLAKE, individually, in
her capacity as ATTORNEY-IN-FACT
for Norman A. Rooks, and in her
capacity as EXECUTRIX of the
Estate of Norman A. Rooks,
    Defendant.


      Appeal by plaintiff from order entered 10 February 2014 by

Judge John E. Nobles, Jr.,             in Pender      County Superior         Court.

Heard in the Court of Appeals 22 September 2014.


      Ennis and Associates,            P.A.,    by    David    Paul      Ennis,   for
      plaintiff-appellant.

      Sherman & Rodgers, PLLC, by Richard T. Rodgers, Jr., for
      defendant-appellee.


      McCULLOUGH, Judge.


      Plaintiff     appeals    from    an   order    denying       his   motion   for

summary judgment.       We dismiss the appeal as interlocutory.

      On   14   February    2012,     plaintiff      filed    an   action   against

defendant alleging breach of fiduciary duty, constructive fraud,
                                            -2-
and gross negligence.             Defendant answered, denying the material

allegations.        Plaintiff filed a motion for summary judgment as

to all claims in January 2014.                      By order entered 10 February

2014, the trial court found that “genuine material issues of

fact    exist     that   should     be    determined        by    a    jury”    and    denied

plaintiff’s motion for summary judgment.                    Plaintiff appeals.

       The   dispositive         issue    is   whether      this       case    is   properly

before this Court.               Parties have an appeal of right to this

Court “[f]rom any final judgment of a superior court[.]”                                 N.C.

Gen. Stat. § 7A-27(b)(1) (2013).                  “A final judgment is one which

disposes of the cause as to all the parties, leaving nothing to

be   judicially      determined          between     them    in       the   trial     court.”

Veazey v. City of Durham, 231 N.C. 357, 361-62, 57 S.E.2d 377,

381 (1950).       On the other hand, “[a]n interlocutory order is one

made during the pendency of an action, which does not dispose of

the case, but leaves it for further action by the trial court in

order to settle and determine the entire controversy.”                                Id. at

362, 57 S.E.2d at 381.             “The denial of summary judgment is not a

final    judgment,         but    rather       is    interlocutory            in    nature.”

McCallum     v.    North    Carolina       Co-op.     Extension         Service     of   N.C.

State University, 142 N.C. App. 48, 50, 542 S.E.2d 227, 230
                                             -3-
(2001) (citation omitted).                   Thus, Judge Nobles’ order denying

plaintiff’s motion for summary judgment is interlocutory.

    To      appeal        an    interlocutory          order,     an    appellant         must

demonstrate        that     the      trial     court      certified     its      order        for

immediate appeal pursuant to Rule 54(b) of our Rules of Civil

Procedure     or     that      the     order       deprives     the     appellant        of    a

substantial right.             Currin & Currin Constr., Inc. v. Lingerfelt,

158 N.C. App. 711, 713, 582 S.E.2d 321, 323 (2003).                              This case

does not have Rule 54(b) certification, nor would this case be

appropriate for certification.                  See Knighten v. Barnhill Contr.

Co., 122 N.C. App. 109, 111, 468 S.E.2d 564, 565 (1996) (“The

denial of a motion for summary judgment is not a final judgment

and is generally not immediately appealable even if the trial

court has attempted to certify it for appeal under Rule 54(b).”)

(citation    omitted).            Thus,      for    this    Court      to   review       Judge

Nobles’ order, plaintiff must show that                         the order affects a

substantial    right.             Plaintiff,        however,      fails     to    make        any

argument    that     a     substantial         right    would     be    affected     absent

immediate    review.            “It    is    not    the    duty    of     this    Court        to

construct arguments for or find support for appellant’s right to

appeal from an interlocutory order[.]”                      Jeffreys v. Raleigh Oaks
                                       -4-
Joint   Venture,   115   N.C.   App.    377,   380,   444 S.E.2d 252,   254

(1994).   Accordingly, we dismiss the appeal.

    Dismissed.

    Judges CALABRIA and GEER concur.

    Report per Rule 30(e).